769 N.W.2d 697 (2009)
Towana PHILLIP, as Next Friend of Ti'Yanna Dorsey, a minor, Plaintiff,
v.
STATE FARM MUTUAL AUTOMBILE INSURANCE COMPANY, Defendant-Appellee, and
Farm Bureau General Insurance Company of Michigan, Defendant-Appellant.
Docket No. 138922. COA No. 282101.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *698 not persuaded that the question presented should be reviewed by this Court.